       Case 1:19-cv-06766-VEC-KHP Document 100 Filed 04/12/21 Page 1 of 3
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
 UNITED STATES DISTRICT COURT                                                 DATE FILED: 4/12/2021
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 REGUS MANAGEMENT GROUP, LLC, a
 Delaware limited liability company, and RGN-                Case No. 19-cv-6766 (VEC) (KHP)
 NEW YORK XLI, LLC, a Delaware limited
 liability company,
                                              Plaintiffs,                    FINAL
                                                                    DEFAULT JUDGMENT
                   -against-

 JULIAN PEREZ, ALLISON MCCARTHY,
 ARIEL ALCANTARA, and HEAVY GRIND
 STUDIO, LLC, a New York limited liability
 company,
                                              Defendants.
 ----------------------------------------------------------X

          The Court has before it all prior papers and proceedings herein.

          Plaintiffs, Regus Management Group, LLC, and RGN-New York XLI, LLC’s, Complaint

was filed as Dkt. No. 1 on July 19, 2019.

          Service of process on Defendant, Heavy Grind Studio, LLC was effected on August 8,

2019, and proof of service was filed on October 25, 2019 as Dkt. No. 30 upon the docket of the

case before this Court.

          On October 28, 2019, the Clerk of this Court entered and filed a Clerk’s Certificate of

Default stating that no Answer has been filed by Defendant, Heavy Grind Studio, LLC in this

matter.

          Plaintiffs filed a Declaration in Support of Default Judgment on January 9, 2020, along

with the exhibits annexed thereto.

          On January 13, 2020, this Court issued an order directing Defendant, Heavy Grind Studio,

LLC to show cause by February 21, 2020, why a default judgment should not be entered in favor

of Plaintiffs.
      Case 1:19-cv-06766-VEC-KHP Document 100 Filed 04/12/21 Page 2 of 3




        Defendant, Heavy Grind Studio, LLC failed to respond to the January 13, 2020 Order.

        On February 21, 2020, this Court entered Default Judgment against Defendant, Heavy

Grind Studio, LLC as to all claims, including the declaratory relief claim set forth in Count VII of

the Complaint, with the amount to be determined after proceedings against the individual

Defendants Julian Perez, Allison McCarthy, and Ariel Alcantara (“Individual Defendants”)

concluded (Dkt. No. 68).

        On or about February 10, 2021, Plaintiffs and the Individual Defendants entered into a

Stipulation of Settlement and Consent to Judgment (“Settlement Agreement”). In the Settlement

Agreement, the Individual Defendants agreed to a consent judgment against them, jointly and

severally, and in favor of Plaintiffs in the amount of $75,000.00. The Individual Defendants also

disclaimed any and all claims of ownership or possessory interest to any and all equipment, gear,

items, or other property at Plaintiffs’ office located at 1501 Broadway, 12th Floor, New York, New

York purportedly belonging to Defendant Heavy Grind Studio, LLC or other third-party (the

“Property”). The Individual Defendants further agreed they would not oppose entry of final

judgment against Defendant, Heavy Grind Studio, LLC, or a declaratory judgment in favor of

Plaintiffs.

        On February 11, 2021, Plaintiffs and the Individual Defendants filed their Joint Stipulation

of Dismissal With Prejudice (Dkt. No. 91). This Court entered its Order directing the Clerk of the

Court to terminate all open motions and close this case, and directed Plaintiffs to file a motion

seeking default judgment in a specified amount against Defendant, Heavy Grind Studio, LLC not

later than March 11, 2021 (Dkt. No. 91).




                                                 2
      Case 1:19-cv-06766-VEC-KHP Document 100 Filed 04/12/21 Page 3 of 3




        On March 11, 2021, Plaintiffs filed their Letter Motion for Final Default Judgment against

Defendant, Heavy Grind Studio, LLC, and accompanying affidavits itemizing Plaintiffs damages

in the total amount of $179,103.33.

       On March 31, 2021, upon review of Plaintiffs’ proposed Motion for Final Default

Judgment and accompanying affidavits, the Court ordered Plaintiffs to supplement their

submissions to explain certain discrepancies and justify the relief sought (Dkt. No. 96).

       On April 7, 2021, Plaintiffs filed a letter and accompanying affidavit supplementing their

initial submissions in support of their Motion for Final Default Judgment against Defendant Heavy

Grind Studio, LLC (Dkt. Nos. 97, 98).

       Upon review of the Letter Motion, the detailed affidavits and other documentary evidence

submitted by Plaintiffs, this Court finds that the amount of Plaintiffs’ damages can be ascertained

with reasonable certainty.

       Accordingly, pursuant to Fed. R. Civ. P. 55(b)(2), it is hereby

       ORDERED that final default judgment is entered in this action against the Defendant,

HEAVY GRIND STUDIO, LLC, in the amount of $90,940.33, together with pre-judgment

interest at 9% in the amount of $14,597.79, representing the total interest due from July 1, 2019

through Entry of Judgment on April 12, 2021, as determined by the Court.

       It is further ORDERED that Defendant Heavy Grind Studio, LLC is not the rightful owner

of the Property described in the Complaint and in the accompanying affidavits submitted with

Plaintiffs’ Letter Motion.


         April 12, 2021
Dated: ___________________________                         _____________________________
                                                     ____________________________________
                                                           Honorable Valerie E. Ca aproni
                                                                                  Caproni
                                                           United States District Judge



                                                 3
